

117 S2470 IS: Love America Act of 2021
U.S. Senate
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2470IN THE SENATE OF THE UNITED STATESJuly 26, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit Federal funding for educational agencies and schools whose students do not read certain foundational texts of the United States and are not able to recite those texts or that teach that those texts are products of white supremacy or racism.1.Short titleThis Act may be cited as the Love America Act of 2021.2. FindingsCongress finds the following:(1)Since the founding of the United States, the institutions of the United States of America have set the worldwide standard for promoting democracy, freedom, liberty, and virtue.(2)Increasingly, students across the country are being taught misinformation, including that the principles of the founding of the United States were lies from the start, that the core institutions of the United States are fundamentally racist and designed to propagate racism, and that it is acceptable to impute guilt to present-day individuals based on the color of their skin, rather than the content of their character.(3)The best antidote to misinformation is the truth, which is reflected in the documents relating to the founding of the United States and other artifacts of the United States, including the Declaration of Independence, the Constitution of the United States, and the Pledge of Allegiance.3. Policy It is the policy of the United States that students in elementary and secondary school should know the truth about the history and documents relating to the founding of the United States, which express the principles that unite the people of the United States, including the Declaration of Independence, the Constitution of the United States, and the Pledge of Allegiance.4.Definition of educational agency or schoolIn this Act, the term educational agency or school means—(1)an elementary school, as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);(2)a secondary school, as defined in such section;(3)a local educational agency, as defined in such section; or(4)a State educational agency, as defined in such section.5. Restrictions on Federal funds to educational agencies and schools(a)Restriction on Federal fundsNotwithstanding any other provision of law, Federal funds shall only be provided to an educational agency or school in which—(1)students in the first grade read and are able to recite the Pledge of Allegiance;(2)students in the fourth grade read the Constitution of the United States and are able to recite its preamble;(3)students in the eighth grade read the Declaration of Independence and are able to recite its preamble; and(4)students in the tenth grade read and are able to identify the Bill of Rights.(b)Restriction on Federal funds for teaching that certain documents are products of white supremacy or racismNotwithstanding any other provision of law, no Federal funds shall be provided to an educational agency or school that teaches that the Pledge of Allegiance, the Declaration of Independence, or the Constitution of the United States is a product of white supremacy or racism.6. Rule of constructionNothing in this Act shall be construed to limit any right of students guaranteed under the First Amendment to the Constitution of the United States.